DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 8/4/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1, 3-5, 12-13, 17-19 and 21-28 are currently pending.
4.	Claims 1 and 13 are amended.  Claims 3-5, 12, 17-19 and 21-28 are previously presented.

Response to Arguments
                             Response: Claim Interpretation 35 U.S.C.  § 112 (f)
5.    Examiner Response:
Applicant’s arguments, see page 8, filed 8/4/22, with respect to the claim interpretation
35 U.S.C. 112(f) have been fully considered.  The current claim language of claim 13 recites structure to perform the recited function, where the control unit comprises processing circuitry for performing mathematical computations.  Support for the amendment can be seen in paragraph [0044] of the specification. Therefore, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

                                           Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see page 9, filed 8/4/22, with respect to the 35 U.SC. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 13, 17-19, 22 and 24-25 has been withdrawn. 

                                           Response: 35 U.S.C.  § 103
7.    Examiner Response:
The Applicant’s arguments on pages 7-9 with respect to the limitation of claim 16 that
states “wherein the linearity metric is determined 30 seconds or more after the initial pressure is generated in the fuel tank system to avoid a transient effect generated by the initial pressure generation and for a period of no more than 5 minutes” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 12-13, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (U.S. Patent 5,542,397) in view of Siddiqui (U.S. PGPub 2011/0139130) in further view of Tezuka (JP 2009-259590) (Translation) in further view of Horikawa et al. (CN 1140837) (Translation) in further view of Shinohara et al. (U.S Patent 5,679,890).

Examiner’s note: Regarding the phrase “first reference pressure value”, the examiner considers the predetermined value P1 to be the first reference pressure value, since it is a value that is used in the determination of whether there is a leak in the fuel tank, see Col. 10 lines 1-6, “If the flowpath pressure P does not, etc.” of the Takahata et al. reference. 
Regarding the limitation of claim 1 that states “determining a pressure difference between subsequent pressures in the fuel tank system and the first reference pressure value”, the examiner considers DP1 and DP2 as being the subsequent pressures, since these are pressures used in determining whether there’s a leak in the fuel tank.  The first pressure DP1 representing a positive pressure higher than the predetermined value P1 as a function of time is shown in Fig. 4.  Also, when the by-pass valve 14 is closed, the flowpath pressure at a predetermined time t2 is sampled as a second pressure DP2, see Col. 10 lines 1-12, “If the flowpath pressure P does not, etc.” and Fig. 4 of the Takahata et al. reference.
Regarding the limitation of claim 1 that states “setting a second reference pressure value”, the examiner notes that the phrase “second reference pressure value” is not defined within the claims.  Therefore, the examiner considers any pressure such as the predetermined value P1 or the return to the atmospheric pressure in the leaked flowpath, could be selectively set as the second reference pressure value, see Col. 1 lines 46-51, “If there is a leaky part, etc.” and Col. 10 lines 1-6, “If the flowpath pressure P does not, etc.” of the Takahata et al. reference.
Regarding the limitation of claim 1 that states “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switching off a pump generating the initial pressure in the fuel tank system”, the examiner considers a subsequent measurement to be the obtain pressure value, since the subsequent measurements are measurements of the pressure after the initial pressure is measured, see paragraph [0078] and paragraph [0082] of the Siddiqui reference. 
Regarding the limitation of claim 1 that states “and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switching off a pump generating the initial pressure in the fuel tank system and (2) setting a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period”, the examiner considers the pressure of the fuel tank when the pump is stopped after a predetermined time period to be the new value of the first reference pressure that is made into the initial pressure, since the determination of whether there is a leak is using the pressure of the fuel tank when the pump has been switched off, see (paragraph [0081], paragraph [0084] and Fig. 4 of the Siddiqui reference.
Regarding the limitation of claim 1 that states “projecting an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure using a model to extrapolate further pressure differences, the approached limit value representing a future steady state pressure of the fuel tank system after the time interval has elapsed”, the examiner considers the lower limit value to be the approached limit value, since when the pressure difference decreases below the lower limit value, there is a fuel shortage abnormality.  Also, the examiner considers when the pressure difference is above the lower limit value to be the steady-state, since there isn’t a fuel shortage abnormality.  Further, by detecting a time point when there’s a fuel shortage abnormality, demonstrates that the pressure differences are being detected overtime (time interval).  Also, by determining the power generation distribution using simulation, where the pressure difference is set at the normal power distribution time, demonstrates that there’s a prediction of the pressure differences, see paragraph [0052] – [0053] of the Tezuka reference.
Regarding the limitation of claim 1 that states “determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage”, the examiner notes that as shown in Fig. 3 of the Horikawa reference, the dotted lined indicates that there’s a leak.  This demonstrates that before time t2 of the Horikawa reference, there isn’t a leak.  Also, as explained within the Horikawa reference and shown in Fig. 3, the pressure difference before time t4 and after time t2 is non-linear, since the pressure difference changes linearly after time t4, see Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph, “The inventors have found through, etc.” and Fig. 3 of the Horikawa et al. reference.
Regarding the limitation of claim 1 that states “the linearity metric quantifying a degree of non-linearity of the determined pressure differences as a function of time”, the examiner notes as shown in Fig. 3 of the Horikawa reference, the dotted lined indicates that there’s a leak.  Also, as explained within the Horikawa reference and shown in Fig. 3, the pressure difference before time t4 and after time t2 is non-linear, since the pressure difference changes linearly after time t4, see Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph, “The inventors have found through, etc.” and Fig. 3 of the Horikawa et al. reference.
Regarding the limitation of claim 1 that states “and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is extrapolated to converge with the second reference pressure by determining whether the projected approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system”, the examiner notes that the phrase “second reference pressure value” is not defined within the claim. The examiner considers the solid line shown in Fig. 3 of the Horikawa as being the 2nd reference pressure, since this is the pressure of the workpiece when the temperature is lowered and the other pressure curves are compared to this pressure, see Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph , “The inventors have found through, etc.” and Fig. 3 of the Horikawa et al. reference.
Regarding the limitation of claim 1 that states “wherein the linearity metric is determined 30 seconds or more after the initial pressure is generated in the fuel tank system to avoid a transient effect generated by the initial pressure generation and for a period of no more than 5 minutes”, the examiner notes that the dot-and-dash line shown in Fig. 3 of the Shinohara et al. reference represents a leak in the fuel tank.  The examiner considers there being a linearity metric quantifying a degree of non-linearity, since there’s a presence of a leak in the fuel tank and as shown in Fig. 3 of the Shinohara et al. reference.  The transient effect results in evaporation and condensation, see paragraph [0036] of the specification. With there being an avoidance of transient effects, demonstrates that there’s a leak that is present, since the evaporation and condensation occurs when there’s isn’t a leak.  Also, as shown in Fig. 3 of the Shinohara et al. reference, there’s a leak that is occurring 30 or more seconds after the initial pressure and for a period of 5 minutes, see Col. 9 lines 54-63, “Fig. 3 shows changes in the internal pressure, etc.”, Col. 10 lines 11-15, “If the tank 11 has a leak, the tank 11, etc.” and Fig. 3 of the Shinohara et al. reference.

With respect to claim 1, Takahata et al. discloses “A method for detecting a leakage in a fuel tank system” as [Takahata et al. (Col. 10 lines 1-13, “If the flowpath pressure P does not, etc.”)];
“setting a first reference pressure value” as [Takahata et al. (Col. 10 lines 1-6, “If the flowpath pressure P does not, etc.”)] Examiner’s interpretation: The Examiner considers the predetermined value P1 to be the first reference pressure value, since it is a value that is used in the determination of whether there is a leak in the fuel tank;
“generating an initial pressure in the fuel tank system” as [Takahata et al. (Col. 10 lines 50-59, “The flowrate pressure P is stored as, etc.”)];
“determining a pressure difference between subsequent pressures in the fuel tank system and the first reference pressure value” as [Takahata et al. (Col. 10 lines 1-12, “If the flowpath pressure P does not, etc.”, Fig. 4)] Examiner’s interpretation: The first pressure DP1 representing a positive pressure higher than the predetermined value P1 as a function of time is shown in Fig. 4.  Also, when the by-pass valve 14 is closed, the flowpath pressure at a predetermined time t2 is sampled as a second pressure DP2.  The examiner considers DP1 and DP2 as being the subsequent pressures, since these are pressures used in determining whether there’s a leak in the fuel tank;
“setting a second reference pressure value” as [Takahata et al. (Col. 1 lines 46-51, “If there is a leaky part, etc.”, Col. 10 lines 1-6, “If the flowpath pressure P does not, etc.”)] Examiner’s interpretation: The Examiner notes that the phrase “second reference pressure value” is not defined within the claims.  Therefore, the Examiner considers any pressure such as the predetermined value P1 or the return to the atmospheric pressure in the leaked flowpath, could be selectively set as the second reference pressure value;
“setting a reference time interval” as [Takahata et al. (Col. 10 lines 13-17, “The by-pass valve 14 is then closed, etc.”)] Examiner’s interpretation: The flowpath pressure is at a second predetermined time t2;
While Takahata et al. generating an initial pressure in a fuel tank system, Takahata et al. does not explicitly disclose “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switching off a pump generating the initial pressure in the fuel tank system; and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switching off a pump generating the initial pressure in the fuel tank system and (2) setting a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period”
Siddiqui discloses “in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switching off a pump generating the initial pressure in the fuel tank system” as [Siddiqui (paragraph [0078], paragraph [0082])] Examiner’s interpretation: The examiner considers a subsequent measurement to be the obtain pressure value, since the subsequent measurements are measurements of the pressure after the initial pressure is measured;
“and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switching off a pump generating the initial pressure in the fuel tank system and (2) setting a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period”  as [Siddiqui (paragraph [0081], paragraph [0084], Fig. 4)] Examiner’s interpretation:  The examiner considers the pressure of the fuel tank when the pump is stopped after a predetermined time period to be the new value of the first reference pressure that is made into the initial pressure, since the determination of whether there is a leak is using the pressure of the fuel tank when the pump has been switched off;
Takahata et al. and Siddiqui are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel tank.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al. of detecting whether fuel is leaking from a vaporized fuel treatment mechanism into the atmosphere by incorporating in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switching off a pump generating the initial pressure in the fuel tank system; and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switching off a pump generating the initial pressure in the fuel tank system and (2) setting a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period as taught by Siddiqui for the purpose of performing leak testing on fuel system components in hybrid vehicles.
Takahata et al. in view of Siddiqui teaches in response to an obtained pressure value of a pressure in the fuel tank system, due to the initial pressure generated in the fuel tank system, being equal to the first reference pressure value prior to a predetermined time out period occurring, switching off a pump generating the initial pressure in the fuel tank system; and in response to the predetermined time out period occurring without the obtained pressure value being equal to the first reference pressure value within the predetermined time out period, (1) switching off a pump generating the initial pressure in the fuel tank system and (2) setting a new value for the first reference pressure value to be the obtained pressure value, due to the initial pressure generated in the fuel tank system, obtained at the end of the predetermined time out period.
The motivation for doing so would have been because Siddiqui teaches that by performing leak testing on fuel system components in hybrid vehicles with a fuel vapor retaining device coupled to a fuel tank, the ability to accurately and sufficiently test for a leak in a fuel tank can be accomplished (Siddiqui (paragraph [0007] – [0008]).
While the combination of Takahata et al. and Siddiqui teaches determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure, Takahata et al. and Siddiqui do not explicitly disclose “projecting an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure using a model to extrapolate further pressure differences, the approached limit value representing a future steady state pressure of the fuel tank system after the time interval has elapsed”
Tezuka discloses “projecting an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure using a model to extrapolate further pressure differences, the approached limit value representing a future steady state pressure of the fuel tank system after the time interval has elapsed” as [Tezuka (paragraph [0052] – [0053])] Examiner’s interpretation: The examiner considers the lower limit value to be the approached limit value, since when the pressure difference decreases below the lower limit value, there is a fuel shortage abnormality.  Also, the examiner considers when the pressure difference is above the lower limit value to be the steady-state, since there isn’t a fuel shortage abnormality.  Further, by detecting a time point when there’s a fuel shortage abnormality, demonstrates that the pressure differences are being detected overtime (time interval).  Also, by determining the power generation distribution using simulation, where the pressure difference is set at the normal power distribution time, demonstrates that there’s a prediction of the pressure differences;
Takahata et al., Siddiqui and Tezuka are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel within an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al. and Siddiqui of determining an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure by incorporating projecting an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure using a model to extrapolate further pressure differences, the approached limit value representing a future steady state pressure of the fuel tank system after the time interval has elapsed as taught by Tezuka for the purpose of providing a fuel cell system capable of quickly detecting abnormal conditions within a fuel cell.
Takahata et al. in view of Siddiqui in further view of Tezuka teaches projecting an approached limit value of the determined pressure differences after the reference time interval has elapsed from the time of generating the initial pressure using a model to extrapolate further pressure differences, the approached limit value representing a future steady state pressure of the fuel tank system after the time interval has elapsed. 
The motivation for doing so would have been because Tezuka teaches that by providing a fuel cell system capable of quickly detecting abnormal conditions within a fuel cell, the ability to enhance the utilization efficiency of the fuel gas in generating power can be accomplished (Tezuka (paragraph [0002], paragraph [0004]).
While the combination of Takahata et al., Siddiqui and Tezuka teaches determining a pressure difference between an initial pressure in a fuel tank system and a first reference pressure value where a linear curve and a non-linear curve are compared to each other, Takahata et al., Siddiqui and Tezuka do not explicitly disclose “determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage, the linearity metric quantifying a degree of non-linearity of the determined pressure differences as a function of time; and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is extrapolated to converge with the second reference pressure by determining whether the projected approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system”
Horikawa et al. discloses “determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage” as [Horikawa (Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph , “The inventors have found through, etc.”, Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Horikawa reference, the dotted lined indicates that there’s a leak.  This demonstrates that before time t2 of the Horikawa reference, there isn’t a leak.  Also, as explained within the Horikawa reference and shown in Fig. 3, the pressure difference before time t4 and after time t2 is non-linear, since the pressure difference changes linearly after time t4;
 “the linearity metric quantifying a degree of non-linearity of the determined pressure differences as a function of time” as [Horikawa (Pg. 2 last paragraph – Pg. 3 1st full paragraph, “The inventors have found through, etc.”, Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Horikawa reference, the dotted lined indicates that there’s a leak.  Also, as explained within the Horikawa reference and shown in Fig. 3, the pressure difference before time t4 and after time t2 is non-linear, since the pressure difference changes linearly after time t4;
“and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is extrapolated to converge with the second reference pressure by determining whether the projected approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system” as [Horikawa (Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph , “The inventors have found through, etc.”, Fig. 3)] Examiner’s interpretation: The examiner notes that the phrase “second reference pressure value” is not defined within the claim. The examiner considers the solid line shown in Fig. 3 of the Horikawa as being the 2nd reference pressure, since this is the pressure of the workpiece when the temperature is lowered and the other pressure curves are compared to this pressure;
Takahata et al., Siddiqui, Tezuka and Horikawa are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel in an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al., Siddiqui and Tezuka of determining a pressure difference between an initial pressure in a fuel tank system and a first reference pressure value where a linear curve and a non-linear curve are compared to each other by incorporating determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage, the linearity metric quantifying a degree of non-linearity of the determined pressure differences as a function of time; and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is extrapolated to converge with the second reference pressure by determining whether the projected approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system as taught by Horikawa for the purpose of measuring a pressure leakage generated by a workpiece.
Takahata et al. in view of Siddiqui in further view of Tezuka in further view of Horikawa teaches determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage, the linearity metric quantifying a degree of non-linearity of the determined pressure differences as a function of time; and detecting a leakage in the fuel tank system if both the linearity metric indicates the determined pressure differences to be a non-linear function of time and the approached limit value is extrapolated to converge with the second reference pressure by determining whether the projected approached limit value is within a pre-determined distance from the second reference pressure value, wherein the pre-determined distance is dependent upon a characteristic of the fuel tank system.
The motivation for doing so would have been because Horikawa teaches that by measuring a pressure leakage generated by a workpiece, the ability to measure high precision pressure leakage can be accomplished (Horikawa (Pg. 1, 3rd – 7th paragraph, “At this time, absolute value of the, etc.”).
While the combination of Takahata et al., Siddiqui, Tezuka and Horikawa teaches determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage, Takahata et al., Siddiqui, Tezuka and Horikawa do not explicitly disclose “wherein the linearity metric is determined 30 seconds or more after the initial pressure is generated in the fuel tank system to avoid a transient effect generated by the initial pressure generation and for a period of no more than 5 minutes”
Shinohara et al. discloses “wherein the linearity metric is determined 30 seconds or more after the initial pressure is generated in the fuel tank system to avoid a transient effect generated by the initial pressure generation and for a period of no more than 5 minutes” as [Shinohara et al. (Col. 9 lines 54-63, “Fig. 3 shows changes in the internal pressure, etc.”, Col. 10 lines 11-15, “If the tank 11 has a leak, the tank 11, etc.”, Fig. 3)] Examiner’s interpretation: The dot-and-dash line shown in Fig. 3 of the Shinohara et al. reference represents a leak in the fuel tank.  The examiner considers there being a linearity metric quantifying a degree of non-linearity, since there’s a presence of a leak in the fuel tank and as shown in Fig. 3 of the Shinohara et al. reference.  The transient effect results in evaporation and condensation, see paragraph [0036] of the specification. With there being an avoidance of transient effects, demonstrates that there’s a leak that is present, since the evaporation and condensation occurs when there’s isn’t a leak.  Also, as shown in Fig. 3 of the Shinohara et al. reference, there’s a leak that is occurring 30 or more seconds after the initial pressure and for a period of 5 minutes;
Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel in an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al., Siddiqui, Tezuka and Horikawa of determining a linearity metric representing a degree of fit of the determined pressure differences to at least one of a linear data model of fuel tank system pressure over time indicative of the absence of leakage and a non-linear data model of fuel tank system pressure over time indicative of the presence of leakage by incorporating wherein the linearity metric is determined 30 seconds or more after the initial pressure is generated in the fuel tank system to avoid a transient effect generated by the initial pressure generation and for a period of no more than 5 minutes as taught by Shinohara et al. for the purpose of diagnosing a fuel tank according to the internal pressure.
Takahata et al. in view of Siddiqui in further view of Tezuka in further view of Horikawa in further view of Shinohara et al. teaches wherein the linearity metric is determined 30 seconds or more after the initial pressure is generated in the fuel tank system to avoid a transient effect generated by the initial pressure generation and for a period of no more than 5 minutes.
The motivation for doing so would have been because Shinohara et al. teaches that by diagnosing a fuel tank according to the internal pressure, the accuracy of the diagnosis is improved (Shinohara et al. (Col. 2 lines 29-49, “Further, valve opening pressure if the internal, etc.”).

With respect to claim 3, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the method of claim 1 above, and Takahata et al. further discloses “generating an initial pressure in the fuel tank system which is higher than the second reference pressure.” as [Takahata et al. Col. 10 lines 1-20, “If the flowpath pressure P does not rise, etc.”P)] Examiner’s interpretation: When there is a conclusion that the fuel tank has no leak, the by-pass valve is closed and the flowpath pressure after closing the by-pass valve is sampled as being the second pressure DP2 at a predetermined time t2.

With respect to claim 4, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the method of claim 1 above, and Takahata et al. further discloses “generating an initial pressure in the fuel tank system which is lower than the second reference pressure.” as [Takahata et al. Col. 10 lines 55-67, “If the pressure differential P0-P between, etc.”)] Examiner’s interpretation: The negative pressure is greater than the predetermined value P1.

With respect to claim 5, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the method of claim 1 above, and Takahata et al. further discloses “repeatedly measuring a pressure in the fuel tank system, and comparing said measured pressure to the first reference pressure in order to determine the pressure difference, as well as repeatedly storing the determined pressure difference together with a corresponding measurement time.” as [Takahata et al. Col. 10 lines 7-35, “If on the other hand the flowpath, etc.”, Fig. 4)] Examiner’s interpretation: In Fig. 4 of the Takahata et al. reference, curves representing pressure difference are shown and displayed for at least predetermined time t1 and predetermined time t2;

Examiner’s note: Regarding claim 12, as shown in Fig. 3 of the Horikawa reference, the dotted lined indicates that there’s a leak.  This demonstrates that before time t2 of the Horikawa reference, there isn’t a leak.  Also, as explained within the Horikawa reference and shown in Fig. 3, the pressure difference before time t4 and after time t2 is non-linear, since the pressure difference changes linearly after time t4, see Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph, “The inventors have found through, etc.” and Fig. 3 of the Horikawa et al. reference.


With respect to claim 12, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the method of claim 1 above, and Horikawa further discloses  “verifying the integrity of the fuel tank system if either the determined approached limit value is not within the pre-determined distance from the second reference pressure or if the determined linearity metric indicates that the monitored pressure differences resemble a linear function of time as opposed to a non-linear function of time.” as [Horikawa (Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph , “The inventors have found through, etc.”, Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Horikawa reference, the dotted lined indicates that there’s a leak.  This demonstrates that before time t2 of the Horikawa reference, there isn’t a leak.  Also, as explained within the Horikawa reference and shown in Fig. 3, the pressure difference before time t4 and after time t2 is non-linear, since the pressure difference changes linearly after time t4;

Examiner’s note: Regarding the limitation of claim 13 that states “the control unit coupled to a sensor unit”, the examiner notes that items 13 and 21 of Fig. 1 of the Takahata et al. reference show that the control unit is coupled to a sensor unit.

With respect to claim 13, Takahata et al. discloses “A leakage detection system for detecting a leakage in a fuel tank system” as [Takahata et al. (Col. 2 lines 36-56, “In order to achieve the above objects, etc.”)];
“a control unit comprising processing circuitry for performing mathematical computations and a memory” as [Takahata et al. (Col. 9 lines 30 – Col. 10 lines 1-35, “The control unit 21 comprises a microprocessor, etc.”)];
“the control unit coupled to a sensor unit” as [Takahata et al. (Col. 9 lines 14-20, “A pressure sensor 13 is provided in the, etc.”, Fig.1 items 13 and 21)] Examiner’s interpretation:  In Fig. 1 of the Takahata et al. reference, it shown that a control unit is coupled to a sensor unit.
The other limitations of the claim recite the same substantive limitations as claim 1 above, and are rejected using the same teachings.

With respect to claim 17, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the system of claim 13 above, and Takahata et al. further discloses “detect a fuel leakage if the determined approached limit value of the determined pressure differences is within a first pre-determined distance from the second reference pressure and the determined linearity metric indicates a non-linear change in the determined pressure difference over time as opposed to a linear change in the determined pressure differences over time.” as [Takahata et al. (Col. 10 lines 1-35, “If the flowpath pressure P, etc.”, Fig. 4)] Examiner’s interpretation: The Examiner notes that the phrases “pre-determined distance” and “the second reference pressure” are not defined within the claims.  A non-linear curve indicated with “WITH LEAK” is approaching a limit value which would be within a pre-determined distance from the predetermined value P1.  With the “pre-determined distance” not being defined, the pre-determined distance can be very large such that the approached limit value is within the pre-determined distance from any selectively set second reference pressure;

With respect to claim 18, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the system of claim 13 above, and Horikawa further discloses “verify the integrity of the fuel tank system if either the determined approached limit value of the determined pressure differences is not within a first pre-determined distance from the second reference pressure or if the determined linearity metric indicates a linear change in the determined pressure differences over time as opposed to a non-linear change in the determined pressure differences over time” as [Horikawa (Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph , “The inventors have found through, etc.”, Fig. 3)] Examiner’s interpretation: As shown in Fig. 3 of the Horikawa reference, the dotted lined indicates that there’s a leak.  This demonstrates that before time t2 of the Horikawa reference, there isn’t a leak.  Also, as explained within the Horikawa reference and shown in Fig. 3, the pressure difference before time t4 and after time t2 is non-linear, since the pressure difference changes linearly after time t4;

With respect to claim 19, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the system of claim 13 above, and Takahata et al. further discloses “a sensor configured to measure a pressure in the fuel tank system” as [Takahata et al. Col. 9 64-67, “One second after closing, etc.”)];
“and a device configured to generate a pressure in the fuel tank system.” as [Takahata et al. Col. 9 64-67, “One second after closing, etc.”)] Examiner’s interpretation: The by-pass valve 14 is open to connect the fuel tank with the canister and the pressure P in the flowpath is detected by a pressure sensor;

Examiner’s note: Regarding claim 21, the examiner notes that the pressure difference variation model determines that the pressure difference is non-linear before time t4.  This demonstrates that the pressure difference variation model is fitted to the determined pressure differences, see Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph, “The inventors have found through, etc.”, and Fig. 3 of the Horikawa et al. reference.

With respect to claim 21, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the method of claim 1 above, and Horikawa further discloses “wherein determining a linearity metric comprises fitting the non-linear data model to the determined pressure difference and also evaluating a resemblance between the fitted non-linear data model and the determined pressure differences, thus determining the non-linearity of the determined pressure differences as a function of time.”  as [Horikawa (Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph, “The inventors have found through, etc.”, Fig. 3)] Examiner’s interpretation: The pressure difference variation model determines that the pressure difference is non-linear before time t4.  This demonstrates that the pressure difference variation model is fitted to the determined pressure differences;

9.	Claims 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahata et al. (U.S. Patent 5,542,397), Siddiqui (U.S. PGPub 2011/0139130), Tezuka (JP 2009-259590) (Translation), Horikawa et al. (CN 1140837) (Translation), Shinohara et al. (U.S Patent 5,679,890) in view of Forsberg (EP 2 333 290).

Examiner’s note: Regarding the limitation of claim 22 that states “determine the linearity metric by calculating the difference between the determined pressure difference and the adjusted non-linear data model”, the examiner notes the best fit, between modeled and observed data, in the least-squares sense is that instance of the model for which the sum of squared residuals has its least value, where a residual is the difference between an observed value and the value given by the model, see paragraph [0029] of the Forsberg reference.

With respect to claim 22, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the system of claim 13 above.
While the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. teaches fitting a non-linear model to the determined pressure differences, Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. do not explicitly disclose “adjust the parameters of the non-linear data model to fit the determined pressure differences, determine the linearity metric by calculating the difference between the determined pressure difference and the adjusted non-linear data model, and determine the approached limit value by extrapolation of the adjusted non-linear data model”
Forsberg discloses “adjust the parameters of the non-linear data model to fit the determined pressure difference” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The pressure curve from the first predetermined time t1 to the second predetermined time t2 is fitted into a second order polynomial, where three coefficients θ1, θ2 and θ3 are given according to p(t) = θ1xt2 + θ2xt + θ3, where p(t) is the pressure at time t;
“determine the linearity metric by calculating the difference between the determined pressure difference and the adjusted non-linear data model” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The best fit, between modeled and observed data, in the least-squares sense is that instance of the model for which the sum of squared residuals has its least value, where a residual is the difference between an observed value and the value given by the model;
“and determine the approached limit value by extrapolation of the adjusted non-linear data model.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: Any pressure where p(t > t2) would be an approached limit value by extrapolation of the adjusted data model, since the pressure at t2 is lower than the pressure at t;
Takahata et al., Siddiqui, Tezuka, Horikawa, Shinohara et al. and Forsberg are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel in an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. of fitting a non-linear model to the determined pressure differences by incorporating adjust the parameters of the non-linear data model to fit the determined pressure differences, determine the linearity metric by calculating the difference between the determined pressure difference and the adjusted non-linear data model, and determine the approached limit value by extrapolation of the adjusted non-linear data model as taught by Forsberg for the purpose of detecting a leak in a vehicle fuel tank.
Takahata et al. in view of Siddiqui in further view of Tezuka in further view of Horikawa in further view of Shinohara et al. in further view of Forsberg teaches adjust the parameters of the non-linear data model to fit the determined pressure differences, determine the linearity metric by calculating the difference between the determined pressure difference and the adjusted non-linear data model, and determine the approached limit value by extrapolation of the adjusted non-linear data model”
The motivation for doing so would have been because Forsberg teaches that by taking into consideration the weather conditions in measuring and logging the pressure in a fuel tank over a period of time, the ability to detect whether there is a leak within the fuel tank can be accomplished more efficiently (Forsberg paragraph [0009], paragraph [0025]).

Examiner’s note: Regarding the limitation of claim 23 that states “and selecting a linear data model or a non-linear data model which shows the closest resemblance to the determined pressure difference, thus quantifying the nonlinearity of the determined pressure differences as a function of time”, the examiner notes that basing the analysis of the shape of the pressure curve on the realization that the pressure of a non-leaking fuel tank 2 will fall with a differently shaped pressure curve over time as compared to the pressure curve over time of a leaking fuel tank 2, see paragraph [0025] and Fig. 2 of the Forsberg reference.

With respect to claim 23, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. discloses the method of claim 21 above, and Horikawa further discloses “fitting the linear data model to the determined pressure differences” as [Horikawa (Pg. 2, 2nd paragraph, “Fig. 3 is a graph showing an example, etc.”, Pg. 2 last paragraph – Pg. 3 1st full paragraph, “The inventors have found through, etc.”, Fig. 3)] Examiner’s interpretation: The pressure difference variation model determines that the pressure difference is non-linear before time t4.  This demonstrates that the pressure difference variation model is fitted to the determined pressure differences;
While the combination of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. teaches fitting a non-linear model to the determined pressure differences, Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. do not explicitly disclose “and selecting a linear data model or a non-linear data model which shows the closest resemblance to the determined pressure difference, thus quantifying the nonlinearity of the determined pressure differences as a function of time”
Forsberg discloses “and selecting a linear data model or a non-linear data model which shows the closest resemblance to the determined pressure difference, thus quantifying the nonlinearity of the determined pressure differences as a function of time” as [Forsberg (paragraph [0025], Fig. 2)] Examiner’s interpretation: Basing the analysis of the shape of the pressure curve on the realization that the pressure of a non-leaking fuel tank 2 will fall with a differently shaped pressure curve over time as compared to the pressure curve over time of a leaking fuel tank 2;
Takahata et al., Siddiqui, Tezuka, Horikawa, Shinohara et al. and Forsberg are analogous art because they are from the same field endeavor of analyzing the pressure of a fuel in an object.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Takahata et al., Siddiqui, Tezuka, Horikawa and Shinohara et al. of fitting a non-linear model to the determined pressure differences by incorporating and selecting a linear data model or a non-linear data model which shows the closest resemblance to the determined pressure difference, thus quantifying the nonlinearity of the determined pressure differences as a function of time as taught by Forsberg for the purpose of detecting a leak in a vehicle fuel tank.
Takahata et al. in view of Siddiqui in further view of Tezuka in further view of Horikawa in further view of Shinohara et al. in further view of Forsberg teaches and selecting a linear data model or a non-linear data model which shows the closest resemblance to the determined pressure difference, thus quantifying the nonlinearity of the determined pressure differences as a function of time.
The motivation for doing so would have been because Forsberg teaches that by taking into consideration the weather conditions in measuring and logging the pressure in a fuel tank over a period of time, the ability to detect whether there is a leak within the fuel tank can be accomplished more efficiently (Forsberg paragraph [0009], paragraph [0025]).

Examiner’s note: Regarding claim 24, the examiner notes the pressure curve from the first predetermined time t1 to the second predetermined time t2 is fitted into a second order polynomial, where three coefficients θ1, θ2 and θ3 are given according to p(t) = θ1xt2 + θ2xt + θ3, where p(t) is the pressure at time t, see (paragraph [0029] of the Forsberg reference.

With respect to claim 24, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa, Shinohara et al. and Forsberg discloses the system of claim 22 above, and Forsberg further discloses “wherein the nonlinear data model is either of an exponential model of pressure P(t) over time t, which exponential model P(t) comprises parameters A, B, C and k, according to P(t) = Ae*kt + Ct + B, or an affine polynomial model of a pre-determined degree, which polynomial model comprises parameters describing coefficients of the polynomial function.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The pressure curve from the first predetermined time t1 to the second predetermined time t2 is fitted into a second order polynomial, where three coefficients θ1, θ2 and θ3 are given according to p(t) = θ1xt2 + θ2xt + θ3, where p(t) is the pressure at time t;

With respect to claim 25, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa, Shinohara et al. and Forsberg discloses the system of claim 22 above, and Forsberg further discloses “adjust parameters of the non-linear data model to minimize a least-squares objective function, and to determine the linearity metric by a residual least-squares error of an adjusted non-linear model with respect to the determined pressure differences.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The best fit, between modeled and observed data, in the least-squares sense is that instance of the model for which the sum of squared residuals has its least value, where a residual is the difference between an observed value and the value given by the model;

With respect to claim 26, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa, Shinohara et al. and Forsberg discloses the method of claim 23 above, and Forsberg further discloses “wherein the linear or non-linear data model is fitted to a subset of the determined pressure differences, selected by use of a time window of pre-determined start and end instants.” as [Forsberg (paragraph [0029])];

With respect to claim 27, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa, Shinohara et al. and Forsberg discloses the method of claim 23 above, and Forsberg further discloses “wherein the non-linear model is either of an exponential model of pressure P(t) over time t, which exponential model comprises parameters A, B, C and k, according to P(t) = Ae*kt + Ct + B, or an affine polynomial model of a pre-determined degree, which polynomial model comprises parameters describing coefficients of the polynomial function.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The pressure curve from the first predetermined time t1 to the second predetermined time t2 is fitted into a second order polynomial, where three coefficients θ1, θ2 and θ3 are given according to p(t) = θ1xt2 + θ2xt + θ3, where p(t) is the pressure at time t;

With respect to claim 28, the combination of Takahata et al., Siddiqui, Tezuka, Horikawa, Shinohara et al. and Forsberg discloses the method of claim 23 above, and Forsberg further discloses “wherein fitting a data model comprises a least-squares method of fitting, and wherein selecting the linear data model or the non-linear data model comprises selecting based on a residual least-squares error of the linear data model and the non-linear data model.” as [Forsberg (paragraph [0029])] Examiner’s interpretation: The best fit, between modeled and observed data, in the least-squares sense is that instance of the model for which the sum of squared residuals has its least value, where a residual is the difference between an observed value and the value given by the model;

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERNARD E COTHRAN/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147